Conviction for assault with intent to rape; punishment, two years in the penitentiary.
The State's Attorney with this court files his motion to dismiss this appeal because of a defective recognizance. The article prescribing *Page 501 
the requisites for a recognizance upon appeal from conviction in a felony case, furnishes a form therefor. See Art. 817, C. C. P. The recognizance found in this record has no date, and nothing by which we may ascertain when same was made; nor is it in form as required and prescribed by the statute. In the absence of a sufficient recognizance or appeal bond upon appeal in a felony case, this court is without jurisdiction. The motion of the State will be granted, the appeal will be dismissed because of defective recognizance, but the defendant will be given fifteen days from the date of the entry of this order of dismissal within which he may file his proper appeal bond.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.